                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        KEITH H. BAYNE,
                                  11                                                    Case No. 18-01850 BLF (PR)
                                                          Plaintiff,
                                  12                                                    JUDGMENT
Northern District of California




                                                  v.
 United States District Court




                                  13

                                  14    SHERIFF G. AHERN, et al.,
                                  15                      Defendants.
                                  16

                                  17

                                  18            The Court has dismissed this action pursuant to Northern District Local Rule 3-11.
                                  19   Judgment is entered accordingly.
                                  20            The Clerk shall close the file.
                                  21            IT IS SO ORDERED.
                                  22   Dated: _____________________
                                               December 13, 2018                         ________________________
                                                                                         BETH LABSON FREEMAN
                                  23
                                                                                         United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                       P:\PRO-SE\BLF\CR.18\01850Bayne_jud.docx
